Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141544-5                                                                                            Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  HILLS AND DALES GENERAL HOSPITAL,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141544-5
                                                                    COA: 297227; 297533
                                                                    Tuscola CC: 09-025524-CK
  AVELINA M. OXHOLM-DABABNEH, D.O.,
  and HURON MEMORIAL HOSPITAL, d/b/a
  HURON MEDICAL CENTER,
            Defendants,
  and
  LIBERATA J. PANTIG, M.D.,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 29, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         p1115                                                                 Clerk